United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.G., Appellant
and
DEPARTMENT OF THE AIR FORCE,
MAINTENANCE DEPARTMENT,
RANDOLPH AIR FORCE BASE, Texas,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-2088
Issued: May 6, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 10, 2010 appellant filed a timely appeal from the March 18, 2010 merit
decision of the Office of Workers’ Compensation Programs. Pursuant to the Federal Employees’
Compensation Act1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUE
The issue is whether the Office properly denied appellant’s claim for schedule award.

1

5 U.S.C. § 8107.

FACTUAL HISTORY
In late 2007 the Office accepted that appellant, then a 51-year-old sheet metal mechanic,
sustained right plantar fibromatosis due to the walking and standing duties required by his job.2
Appellant did not stop working in his regular job for the employer.
Appellant received treatment for his right foot problems from Dr. Darren J. Silvester, an
attending podiatrist. He received dexamethasone phosphate injections in his right foot and wore
night splints and custom orthotics as part of his treatment. On February 14, 2008 Dr. Silvester
performed right foot surgery in the form of cryosurgery for thermal destruction of the right
medial calcaneal nerve. The procedure was authorized by the Office.
On April 28, 2009 appellant filed a claim for a schedule award due to his accepted right
foot injury.
In May 2009 the Office requested that Dr. Silvester provide an impairment rating for
appellant’s right foot under the standards of the sixth edition of the American Medical
Association, Guides to the Evaluation of Permanent Impairment (6th ed. 2009), but Dr. Silvester
advised the Office that he did not complete impairment ratings. It then referred appellant to
Dr. James F. Hood, a Board-certified orthopedic surgeon, for evaluation of his right foot
condition under the standards of the sixth edition of the A.M.A., Guides.
In a December 21, 2009 report, Dr. Hood stated that as a result of his repetitive walking
appellant began to complain on May 7, 2007 of pain in his right heel and arch. He noted that
appellant had been treated with various modalities, including physical therapy, corticosteroid
injections, orthotics and passive night splinting. Appellant continued to complain of pain in the
mid portion of his right heel and was taking over-the-counter anti-inflammatory medication.
Dr. Hood indicated that appellant worked on a full-time basis in his regular job for the
employing establishment. Upon physical examination of the right foot, he reported that
appellant had 20 degrees of dorsiflexion; 40 degrees of plantar flexion; 30 degrees of inversion;
and 20 degrees of eversion. Appellant reported tenderness of the right heel pad, but there was no
swelling or visible scarring. Dr. Hood stated that appellant had no Tinel’s sign and that testing
of the posterior tibial, anterior tibial and peroneal arteries was negative. He indicated that
appellant would be rated under Table 16-2 of the sixth edition of the A.M.A., Guides under the
portion of the diagnostic grid for soft tissue problems with the foot. Dr. Hood noted, “Because
of the normalcy of the exam[ination] objectively, [appellant] would be rated under class 0 and as
such would have a zero [percent] lower extremity rating.”
On January 27, 2010 Dr. Ronald H. Blum, a Board-certified orthopedic surgeon serving
as an Office medical adviser, stated that he had reviewed the record, including Dr. Hood’s
December 14, 2009 report, for the purpose of rating appellant’s right leg impairment under the
standards of the sixth edition of the A.M.A., Guides. He stated that appellant had an accepted
condition of right plantar fibromatosis and posited that maximum medical improvement was
2

Appellant originally indicated that he was injured on May 7, 2007 when he felt a sharp pain in his right foot
while walking at work on that date, but he later asserted that the injury occurred by walking and standing at work
over a period of time.

2

achieved on December 14, 2009, the date of Dr. Hood’s evaluation. Dr. Blum noted,
“Determination of permanent impairment for the RLE [right lower extremity] is as follows. [He]
describes objectively normalcy on examination. Using [Table] 16-2, p. 501, Dr. Blum
recommends class 0 resulting in zero [percent] impairment for the RLE. Permanent impairment
of the RLE is zero [percent].”
In a March 18, 2010 decision, the Office denied appellant’s schedule award claim on the
grounds that he did not meet his burden of proof to establish entitlement to schedule award
compensation. It found that the opinions of Dr. Hood and Dr. Blum showed that appellant had
no right foot or leg impairment under the sixth edition of the A.M.A., Guides.
LEGAL PRECEDENT
The schedule award provision of the Act3 and its implementing regulations4 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. However, the Act does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.5 The effective date of the sixth edition of
the A.M.A., Guides is May 1, 2009.6
In determining impairment for the lower extremities under the sixth edition of the A.M.A.,
Guides, an evaluator must establish the appropriate diagnosis for each part of the lower extremity
to be rated. With respect to the foot, the relevant portion of the leg for the present case, reference
is made to Table 16-2 (Foot and Ankle Regional Grid) beginning on page 501. Then the
associated class is determined from the Foot and Ankle Regional Grid and the adjustment grid and
grade modifiers (including Functional History, Physical Examination and Clinical Studies) are
used to determine what grade of associated impairment should be chosen within the class defined
by the regional grid.7 Under Chapter 2.3, evaluators are directed to provide reasons for their
impairment rating choices, including choices of diagnoses from regional grids and calculations of
modifier scores.8

3

5 U.S.C. § 8107.

4

20 C.F.R. § 10.404 (1999).

5

Id.

6

FECA Bulletin No. 09-03 (issued March 15, 2009).

7

See A.M.A., Guides (6th ed. 2009) 499-501.

8

Id. at 23-28.

3

ANALYSIS
The Office accepted that appellant sustained right plantar fibromatosis due to the walking
and standing duties required by his job. In a March 18, 2010 decision, it denied his schedule
award claim on the grounds that he did not meet his burden of proof to establish entitlement to
schedule award compensation. The Office based its opinion of the opinions of Dr. Hood, a
Board-certified orthopedic surgeon serving as an Office referral physician and Dr. Blum, a
Board-certified orthopedic surgeon serving as an Office medical adviser.
The Board finds that the opinions of Dr. Hood and Dr. Blum show that appellant does not
have permanent impairment entitling him to schedule award compensation. Appellant has
submitted no additional medical evidence to establish that he has permanent impairment of his
right foot or leg under the standards of the sixth edition of the A.M.A., Guides.
In his December 21, 2009 report, Dr. Hood provided a history of appellant’s right foot
condition and subsequent treatment. He noted that, upon physical examination of the right foot,
appellant had no Tinel’s sign and that testing of the posterior tibial, anterior tibial and peroneal
arteries was negative. Dr. Hood reported range of ankle motion findings and noted that, although
appellant reported tenderness of the right heel pad, he had no swelling or visible scars. Dr. Blum
stated that Dr. Hood indicated that appellant would be rated under Table 16-2 of the sixth edition
of the A.M.A., Guides under the portion of the diagnostic grid for soft tissue problems with the
foot, but he found that his examination showed that he fell under class 0 of the Foot and Ankle
Grid because he had no significant objective abnormal findings on examination or radiographic
studies.9 On January 27, 2010 he stated that he had reviewed the record, including Dr. Hood’s
December 14, 2009 report, and noted that he agreed with Dr. Hood’s assessment that appellant
had no impairment under the standards of the sixth edition of the A.M.A., Guides.
On appeal, appellant indicated that he disagreed with the impairment rating of Dr. Hood.
However, the main issue of the present case is medical in nature and must be resolved by
consideration of the medical evidence of record. Appellant stated that he would rather be seen
by a podiatrist, but he did not provide any evidence to disqualify Dr. Hood.
Appellant did not submit any medical evidence showing that he had permanent
impairment of his right foot or leg.10 As the reports of the Dr. Hood and Dr. Blum provided the
only evaluations which conformed with the A.M.A., Guides, they constitute the weight of the
medical evidence.11 For these reasons, the Office properly denied appellant’s schedule award
claim.

9

See A.M.A., Guides 501, Table 16-2.

10

The Office requested that Dr. Silvester, an attending podiatrist, provide an impairment rating, but he advised
the Office that he did not complete impairment ratings.
11

See Bobby L. Jackson, 40 ECAB 593, 601 (1989).

4

CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish entitlement to
schedule award compensation.
ORDER
IT IS HEREBY ORDERED THAT the March 18, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 6, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

